DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,983,742, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Claim 1 of instant application
US Patent No. 9,983,742 Claim 1
An apparatus, comprising: a touch screen located on a front surface of the apparatus;
An apparatus, comprising: a touch screen located on a front surface of the apparatus;

a first touch sensitive region located on a side surface of the apparatus, the side surface adjacent to but non-planar with respect to the front surface and providing one or more configurable control areas;
and a processor communicatively coupled to the touch screen and the first touch sensitive region, the processor configured for displaying one or more first images in a first region of the touch screen, detecting a first touch at a first control area of the first touch sensitive region, upon detecting the first touch, configuring one or more areas in a second region of the touch screen as input areas, the one or more input areas correlated to a location of the first touch, detecting one or more second touches at the one or more input areas in the second region, and performing a first operation in response to the detected one or more second touches.
and a processor communicatively coupled to the touch screen and the first touch sensitive region, the processor capable of separating the touch screen into a first region and a second region, the first region for displaying one or more first images and the second region for displaying one or more second images at locations based on the one or more configurable control areas when a first touch is detected at the first touch sensitive region, detecting one or more second touches at the one or more configurable control areas, and performing a first operation in response to the detected one or more second touches.


As to claims 2-20, these limitations are met by claims 2-25 of US Patent No.
9,983,742. Thus claims 2-20 of the instant application are not patentably distinct from one another.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Allowable Subject Matter
Examiner believes that claims 1-20 would be allowable if the Double Patenting Rejection is overcome with a proper Terminal Disclaimer. 
Prior art considered includes US PG Publication No. 2003/0011574 to Goodman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624